Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00768

JEANETTE VIZGUERRA,

Plaintiff,

v.

U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

Defendant.



             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


        Plaintiff Jeanette Vizguerra, through her attorneys Aaron Elinoff and Danielle C. Jefferis

of NOVO LEGAL, L.L.C., hereby submits this Complaint for Declaratory and Injunctive Relief

alleging the actions of U.S. Customs and Immigration Enforcement (ICE) violate the

Administrative Procedure Act (APA) and the U.S. Constitution. In support thereof, she states:

                                       INTRODUCTION

        1.     Jeanette Vizguerra is a prominent activist, beloved member of her community, and

devoted mother to four children, three of whom are U.S. citizens. She is one of just a hundred

people in the world whom TIME MAGAZINE named to its list of the most influential people in 2017,

an honor she shares with figures like Pope Francis, Melinda Gates, and Ana DuVernay. Through

her tireless work, Ms. Vizguerra has earned the unparalleled support and admiration from

prominent figures across the country, including Senator Michael Bennet, U.S. Congresswoman

Diana DeGette, Colorado State Senator Jessie Ulibarri, Denver City Councilman Paul Lopez,
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 2 of 17




Denver City Councilwoman Robin Kniech, Denver City Councilwoman Deborah Ortega, Denver

City Councilman Paul Kashmann, and then-U.S. Congressman—now-Governor—Jared Polis.

       2.      In 2017, Ms. Vizguerra spent eighty-six days in sanctuary in a Denver church,

fearing agents of Defendant ICE would arrest and immediately deport her to Mexico. Her sacrifice

and her fight to keep her family together garnered international attention, and thousands of people

signed petitions decrying the government’s efforts to deport her. Ms. Vizguerra left the church

after receiving a limited stay of deportation from Defendant ICE. But her stay has now expired,

and she has returned to sanctuary, dreading the same fate.

       3.      ICE has carried out a years-long campaign against Ms. Vizguerra, expending

considerable time and resources to arrest and deport her to Mexico, all premised on the accusation

that Ms. Vizguerra is in the United States unlawfully after a previous deportation. But Defendant

ICE’s concentrated efforts to deport Ms. Vizguerra are arbitrary and capricious. In fact, they are

baseless: Ms. Vizguerra has no prior deportation order and, therefore, there is no valid justification

for Defendant ICE’s efforts to deport her without affording her full due process of law.

       4.      This case challenges an executive agency’s unlawful, arbitrary actions against a

woman who has fought for decades for her children, her community, and the rights of all

Americans, no matter their citizenship status. The U.S. Constitution guarantees Ms. Vizguerra’s

right to due process, and to that end the law allows for a process by which Ms. Vizguerra may

present a case to justify her right to remain in the United States. Defendant ICE has not permitted

Ms. Vizguerra to do so. But Defendant ICE is not above the law; the agency must be ordered to

stop its baseless campaign against Ms. Vizguerra.




                                                  2
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 3 of 17




                                               PARTIES

 Plaintiff

        5.      Ms. Vizguerra was born in Mexico. She resides in Denver, Colorado, where she

has lived for more than twenty years. Defendant ICE alleges she is subject to immediate

deportation from the United States.

Defendants

        6.      Defendant ICE is a component of the U.S. Department of Homeland Security and

is the sub-agency of DHS responsible for carrying out deportation orders.

                                  JURISDICTION AND VENUE

        7.      This action arises under the Fifth Amendment of the U.S. Constitution and the

Administrative Procedure Act. This Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331 and 5 U.S.C. § 701, et seq. This Court has jurisdiction to grant declaratory

and further necessary and proper relief pursuant to 28 U.S.C. §§ 2201-2201 and Federal Rules of

Civil Procedure 57 and 65.

        8.      Venue lies in this district pursuant to 28 U.S.C. § 1391, as Defendant is located in,

and a substantial part of the events giving rise to this action occurred in, this district.

                                   FACTUAL ALLEGATIONS

Ms. Vizguerra’s Life in the United States

        9.      Ms. Vizguerra was born in Mexico City, Mexico, on February 25, 1972. She has

two older siblings, a brother and sister. Her mother worked as a dental assistant and cleaned homes.

Her father was an assistant mechanic for a transportation company.




                                                   3
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 4 of 17




       10.     Ms. Vizguerra met her future husband while both were still in high school. They

dated for a couple of years and then moved in together. Soon thereafter, the young couple’s first

daughter arrived.

       11.     Life in Mexico was not easy for Ms. Vizguerra. She was the victim of abuse and

violence from multiple sources. Yet, she fought to raise and protect her family.

       12.     In 1997, she and her then-husband decided to make the dangerous journey to the

United States to start a new life for themselves and their young daughter. After settling in Denver,

Ms. Vizguerra began working as a janitor making $5.25 an hour. Soon, she also began working as

an organizer with the Service Employees International Union (SEIU), fighting for protections for

her fellow workers.

       13.     Over the next several years, Ms. Vizguerra’s three children were born. She worked

long hours, day after day, to provide for them. She also grew more active in the Union and became

a vocal advocate for labor and workers’ rights. Her focus was always centered on striving for what

she believed was right and just, and making the world a better place for her children.

Ms. Vizguerra’s Arrest and Removal Proceedings

       14.     On February 4, 2009, Ms. Vizguerra was pulled over during what has been called

a “routine traffic stop.” Unfortunately, there was very little that was “routine” about it. Ms.

Vizguerra was not speeding; the only justification for the stop, to Ms. Vizguerra’s knowledge, was

the fact that she was driving with an expired inspection sticker, which she had not yet had an

opportunity to renew.




                                                 4
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 5 of 17




       15.     A law enforcement officer pulled Ms. Vizguerra over. Before asking for her license

he said, “Are you legal or illegal in this country?” Ms. Vizguerra knew her rights: She told him, “I

am not going to answer that question.”

       16.     The officer arrested her and searched her bag. He found documents that bore Ms.

Vizguerra’s real name and date of birth but a made-up social security number. Ms. Vizguerra

needed that number to apply for a third job. On top of the work she was already doing as a

housecleaner and janitor, she needed additional income to provide for her family. Procuring that

social security card was a matter of survival for Ms. Vizguerra and her children, and she thought

the social security number was fake. She did not know it actually belonged to a real person.

       17.     Ms. Vizguerra charged in Arapahoe County with misdemeanor identity theft and

criminal possession of a forged instrument.

       18.     Ms. Vizguerra immediately took responsibility for her actions. She pleaded guilty

to one misdemeanor count and was sentenced to twenty-one days in jail. She learned from the

experience and took the presiding judge’s words to heart—that her actions may have impacted

other people because the social security number belonged to a real person. Ms. Vizguerra never

intended to defraud anyone or cause any person harm. She simply wanted to work hard and put

food on the table for her children. She served her time in jail and was released.

       19.     As a result of her conviction, and because she was living in the United States

without authorization, Ms. Vizguerra was then placed in removal proceedings—the term for

administrative proceedings initiated by the U.S. Department of Homeland Security and overseen




                                                 5
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 6 of 17




by the U.S. Department of Justice, designed to determine whether a noncitizen may reside lawfully

in the United States pursuant to the Immigration and Nationality Act (INA).1

          20.   Ms. Vizguerra applied for cancellation of removal before the Denver immigration

court under Section 240A(b) of the INA, also codified at 8 U.S.C. § 1229b(b). Cancellation of

removal is a form of relief that authorizes the government to “cancel” a noncitizen’s deportation

and grant lawful permanent residency if the noncitizen meets four statutory requirements. See INA

§ 240A(b)(1)(A)-(D); also codified at 8 U.S.C. § 1229b(b)(1)(A)-(D).

          21.   On November 18, 2011, the Denver immigration court denied Ms. Vizguerra’s

application for cancellation of removal and ordered her to be deported to Mexico. However, in the

alternative, the immigration court granted her to option of “voluntary departure.” Voluntary

departure is an alternative form of relief to a deportation order that allows a person to leave the

United States at her own expense by a date certain in lieu of the government entering and

effectuating a deportation order. See INA § 240B, also codified at 8 U.S.C. § 1229c.

          22.   A noncitizen who is in removal proceedings may request the option of voluntary

departure at the conclusion of the removal hearing as a form of alternative relief. See INA § 240B

8 U.S.C. § 1229c(b). Because it is a form of relief alternative to a deportation or removal order,

the effect of a person’s compliance with a voluntary departure order is that no deportation order is

entered. See INA § 240B(b)(1), also codified at 8 U.S.C. § 1229c(b)(1) (providing “the

immigration judge enters an order granting voluntary departure in lieu of removal”) (emphasis

added).


1
  The INA is the country’s primary source of immigration law and is also codified in Title 8 of the
U.S. Code. Ms. Vizguerra provides both citations throughout these allegations for ease of
reference.

                                                 6
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 7 of 17




        23.     Accordingly, the immigration court’s grant of this form of relief and Ms.

Vizguerra’s choice to voluntarily depart the United States at her own expense at the conclusion of

the removal proceedings meant the immigration court entered no deportation order against her.

        24.     Ms. Vizguerra’s voluntary departure order provided for a specific period of time—

sixty days from the date the order was entered—in which she had to leave the United States.

        25.     On December 16, 2011, Ms. Vizguerra timely appealed the denial of her application

for cancellation of removal to the Board of Immigration Appeals (BIA).

        26.     Pursuant to Department of Justice regulations, a timely appeal of an immigration

judge’s order stays the execution of that order. See 8 C.F.R. § 1003.6(a)). Thus, while Ms.

Vizguerra’s appeal to the BIA was pending, the sixty-day voluntary departure period was tolled.

        27.     Meanwhile, while her BIA appeal was still pending Ms. Vizguerra’s learned her

mother, who was still living in Mexico, became gravely ill. Ms. Vizguerra had not seen her mother

for nearly fifteen years. She knew she had to try to say goodbye before it was too late. Ms.

Vizguerra left the United States in September 2012 to try to visit her mom one last time.

Unfortunately, however, her mother passed away while Ms. Vizguerra was on the plane. She made

it just in time for the funeral.

        28.     Pursuant to Department of Justice regulations, a person’s departure from the United

States while an appeal is pending before the BIA constitutes a withdrawal of that appeal and the

initial decision that was in place before the appeal was filed is deemed final. See 8 C.F.R. § 1003.4.

        29.     Accordingly, by departing the United States to visit her dying mother before her

appeal was adjudicated, the law deemed Ms. Vizguerra’s pending appeal withdrawn and her




                                                  7
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 8 of 17




voluntary departure order—the decision that was in place before the appeal was filed—went into

effect.

          30.   The time period for Ms. Vizguerra to depart the United States began ticking again.

          31.   But Ms. Vizguerra had already left the country. Thus, by voluntarily departing from

the United States and returning to Mexico at her own expense before the voluntary departure time

period expired, Ms. Vizguerra complied fully with the voluntary departure order.

Ms. Vizguerra’s Return to the United States

          32.   Having tended to her mother’s funeral, Ms. Vizguerra attempted to return to the

United States in April 2013 to reunite with her children. She walked across mountains and desert

until her feet were destroyed. She was apprehended by U.S. Customs and Border Protection in

Texas and detained after unlawfully crossing the border.

          33.   A purported arrest warrant issued by the U.S. Department of Homeland Security in

Ms. Vizguerra’s name alleges she entered the United States on April 20, 2013. The warrant notes

that Designated Immigration Officer Loraine Reynolds, “Patrol Agent in Charge,” issued the

warrant but the document is unsigned.

          34.   Ms. Vizguerra was charged with illegal entry, a provision of the federal criminal

code. On May 1, 2013, she pleaded guilty to one count in violation of 8 U.S.C. § 1325(a)(1). The

U.S. District Court for the Western District of Texas sentenced her to one year of unsupervised

probation.




                                                 8
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 9 of 17




       35.     The next day, Defendant ICE issued a Notice of Intent/Decision to Reinstate Prior

Order. The Notice stated:




       36.     The statutory authority on which the Notice relies provides for immediate

deportation of a noncitizen who enters the United States without authorization after “having been

removed or having departed voluntarily, under an order of removal . . .” INA § 241(a)(5); also

codified at 8 U.S.C. § 1231(a)(5) (emphasis added). A noncitizen subject to this provision is not

eligible for any form of relief under the INA and may not seek any further review of the underlying

deportation order. INA § 241(a)(5); also codified at 8 U.S.C. § 1231(a)(5).

       37.     Upon information and belief, the “prior order of deportation/exclusion/removal

entered on November 18, 2011 at Denver, Colorado” on which this Notice relies is in reference to

the removal proceedings held in the Denver immigration court as discussed above, wherein Ms.

Vizguerra voluntarily departed the United States in lieu of the entry of a deportation order.

       38.     Accordingly, there was no prior deportation/exclusion/removal order entered on

November 18, 2011 in Denver, Colorado, as the Notice alleges.

       39.     Simply put, Ms. Vizguerra has never been subject to a deportation order and has

never been deported from the United States.

       40.     Nonetheless, after serving her short jail sentence Ms. Vizguerra was turned over to

ICE custody in El Paso, Texas, where she remained until June 7, 2013.


                                                 9
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 10 of 17




         41.    Ms. Vizguerra was then released under an order of ICE supervision, which required

 her to report to the ICE field office in Centennial, Colorado, on July 10, 2013.

         42.    She reported to the Centennial ICE field office on July 10, 2013, just as she was

 required to do. At that appointment, agents of Defendant ICE ordered her to check in again on July

 24, 2013.

         43.    Again, Ms. Vizguerra did as she was told. But at her July 24 check-in, agents of

 Defendant ICE arrested her, citing the non-existent prior removal order as a basis for deporting

 her immediately to Mexico.

         44.    Ms. Vizguerra requested another stay of deportation, which Defendant ICE granted

 on August 8, 2013, for a period of one year.

         45.    Defendant ICE renewed Ms. Vizguerra’s stay of deportation five more times. Each

 time she applied for another stay, Ms. Vizguerra worried it would be her last one and she would

 be summarily separated from her children and forced to leave the country where she has built a

 life.

         46.    Her sixth stay was set to expire in February 2017. She had a check-in with

 Defendant ICE scheduled on February 15, 2017.

         47.    Just before that check-in, Ms. Vizguerra had a bad feeling. She had been following

 the new Trump administration’s harsh treatment of immigrants and non-citizens. One case stood

 out to her: A mother in Arizona was suddenly arrested and deported at one of her scheduled check-

 ins with Defendant ICE just days before Ms. Vizguerra’s stay was scheduled to expire. Ms.

 Vizguerra feared a similar fate, so she followed her intuition and sought sanctuary in a Denver




                                                 10
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 11 of 17




 church. When her lawyer and pastor went to the check-in in her place, agents of Defendant ICE

 were waiting there, ready to arrest her.

 Eighty-Six Days in Sanctuary

        48.     For the next eighty-six days—nearly three months—Ms. Vizguerra remained in the

 church, fearing agents of Defendant ICE would arrest her the moment she stepped outside the door.

        49.     Ten days after entering sanctuary, Ms. Vizguerra penned an editorial for the NEW

 YORK TIMES. In the piece, she admitted the errors she had made in her past and took responsibility

 for her actions. She wrote:

                My people here in Denver are keeping their heads held high. The
                nation saw this spirit in the Day Without Immigrants actions, and
                we have allies countrywide, in schools and faith communities, on
                farm fields and in restaurants.

                Their example inspires me to continue the fight until we are all able
                to walk the street freely. But it is not easy to be so public, and—
                grateful as I am for the support of the Sanctuary Coalition—it is hard
                to live in a church instead of my home. Perhaps you’ve seen the
                hashtag #JeanetteBelongsHere. The United States is the country of
                my children. I will stay here because it is my home. I will not leave.

        50.     From sanctuary, Ms. Vizguerra began to advocate for immigrant communities

 across the country and speak out against the Trump administration’s so-called “zero tolerance”

 approach to immigration enforcement. Despite the difficulties of being a public figure—and the

 enhanced fear the publicity garnered—she did not shy away from telling her story or speaking to

 the media about the struggle she and her family were facing.

        51.     Two months after entering Sanctuary, TIME MAGAZINE named Ms. Vizguerra to the

 TIME 100, the annual list of the one hundred most influential people in the world. Her fellow

 luminaries include Melinda Gates, Pope Francis, Ana DuVerney, and Jeff Bezos. Of her icon



                                                 11
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 12 of 17




 status, TIME wrote, “She shed blood, sweat and tears to become a business owner, striving to give

 her children more opportunities than she had. This is not a crime. This is the American Dream.”

         52.     Ms. Vizguerra was invited to—but was not able to attend because she risked

 apprehension by agents of Defendant ICE—the annual TIME 100 gala in New York City.

 Ms. Vizguerra’s Activism and Service to Her Community

         53.     On May 11, 2017, Ms. Vizguerra learned Defendant ICE had granted her

 application for another stay of removal. This stay protected Ms. Vizguerra until March 15, 2019.

 When she heard this news, she was overwhelmed with relief and joy. She left sanctuary the

 following day—eighty-six days after she took refuge. When she stepped outside, she was

 surrounded by her children, supporters, and friends from the community. She cried tears of joy.

         54.     Getting back on her feet after leaving sanctuary, however, was difficult for Ms.

 Vizguerra. She struggled to obtain work authorization and had to rely on the friends and

 organization that had stood by her throughout her time in sanctuary.

         55.     Despite all of her hardship, Ms. Vizguerra has remained a dedicated and tireless

 activist for labor and immigrant rights for nearly two decades. She is passionate, dedicated, and

 strong. She often gives her time to countless organizations and people, and she lends her voice to

 lift others in need.

         56.     Among the many organizations and causes she supports, Ms. Vizguerra is active

 with the American Friends Service Committee, a Quaker-based organization that collaborates with

 faith-based organizations throughout Denver on immigrants’ rights and social justice issues, and

 the Colorado Immigrant Rights Coalition (CIRC), a coalition dedicated to improving the lives of

 immigrants and refugees by making Colorado a more welcoming, immigrant-friendly state.



                                                12
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 13 of 17




        57.     Of Ms. Vizguerra, CIRC’s Executive Director has stated, “Jeanette has represented

 the Colorado community at numerous national conferences and policy meetings seeking to build

 trust and strengthen community policing strategies. Jeanette is the type of person that looks out for

 the needs of those around her often much more than her own needs.”

        58.     An Associate Professor at the University of Denver where Jeanette has been a

 frequent guest instructor has written, “Jeanette is truly a very important and valuable member of

 the community in Denver, and many people look to her for her leadership and knowledge. We

 need her here in Denver.”

        59.     Indeed, Ms. Vizguerra has such an important figure in her community and has such

 unparalleled public support that not one, but two private bills were introduced in Congress on her

 behalf. Then-U.S. Congressman Jared Polis introduced House Resolution 752 on January 30, 2017,

 to provide Ms. Vizguerra relief from deportation. Shortly thereafter, on March 9, 2017, Senator

 Bennet introduced Senate Bill 603 to provide for the same relief. Neither Bill, however, passed.

        60.     The worldwide support for Ms. Vizguerra has not persuaded Defendant ICE,

 however, to cease its efforts to deport her. Each stay of deportation was granted entirely at the

 discretion of Defendant ICE, which had the authority to revoke it at any time.

        61.     Ms. Vizguerra’s most recent stay of deportation expires on March 15, 2019. Fearing

 arrest, she has returned to sanctuary.

        62.     As long as Defendant ICE relies on a non-existent prior removal order to justify its

 efforts to deport Ms. Vizguerra, she will never be safe from arrest and separation from her family

 and her community.




                                                  13
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 14 of 17




 Ms. Vizguerra’s Will to Survive

        63.      The trauma of the past several years for Ms. Vizguerra and her family cannot be

 overstated—she suffers from extreme stress and anxiety, depression, and post-traumatic stress

 disorder, among other conditions. She often sleeps poorly and has no appetite. She worries

 constantly for her children, unsure of their fates should she be deported to Mexico.

        64.      Her children have woken up every day for years, wondering whether their mom is

 still with them. They have had nightmares of ICE agents accosting their mom with guns drawn,

 and they suffer from anxiety and stress. Their performance in school has suffered, as their attention

 is paid to worrying about losing their mother.

        65.      But Ms. Vizguerra is a fighter. She has survived countless tragedies, she is a crime

 survivor, and she is determined to triumph in her efforts to protect and provide for her family. Ms.

 Vizguerra is the embodiment of the American will to prevail, both toward the goal of serving her

 family, her community, and her country—the United States. As TIME wrote, Ms. Vizguerra is the

 American Dream.

        66.      Accordingly, Ms. Vizguerra is owed the full protection of the U.S. Constitution and

 the law. Defendant ICE must comply with the statutory processes and authority Congress has laid

 out for the agency.

                                      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
              Violation of the Administrative Procedure Act—5 U.S.C. §§ 701, et seq.

        67.      The allegations in the preceding paragraphs are incorporated herein.

        68.      The APA requires a reviewing district court to decide all relevant questions of law,

 interpret constitutional and statutory provisions, and determine the meaning or applicability of the


                                                  14
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 15 of 17




 terms of an agency action. 5 U.S.C. § 706. In doing so, the Act requires the reviewing district court

 to hold unlawful and set aside agency actions, findings, and conclusions found to be arbitrary,

 capricious, an abuse of discretion, or otherwise not in accordance with law; contrary to

 constitutional right, power, privilege, or immunity; in excess of statutory jurisdiction, authority, or

 limitations, or short of statutory right; or without observance of procedure required by law. See 5

 U.S.C. §§ 706(2)(A)-(D).

        69.     According to Defendant ICE, Ms. Vizguerra is subject to a prior deportation order,

 which ICE claims it reinstated in 2013. Defendant ICE’s reliance on a prior deportation order to

 initiate expedited deportation proceedings against Ms. Vizguerra is arbitrary and capricious, an

 abuse of discretion, not in accordance with law, and otherwise in violation of the APA because no

 deportation order exists.

        70.     Defendant ICE has no legal basis derived from the non-existent prior deportation

 order on which to deport Ms. Vizguerra from the United States in the absence of the initiation of

 removal proceedings, which would afford Ms. Vizguerra the opportunity to present her case as to

 the lawful bases on which she should be permitted to remain in the United States.

                                 SECOND CAUSE OF ACTION
                    Violation of the Fifth Amendment—Right to Due Process

        71.     The U.S. Constitution protects every person within the territory of the United

 States, regardless of citizenship. Indeed, noncitizens physically on U.S. soil have constitutional

 rights, including the right to due process of law.

        72.     The guarantee of procedural due process of law requires Defendant ICE to comply

 with the law and afford noncitizens the proper and full procedures by which to prove their

 admissibility to the United States.


                                                   15
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 16 of 17




        73.     Defendant ICE’s reliance on the non-existent prior deportation order in its efforts

 to deport Ms. Vizguerra from the United States without initiating removal proceedings or affording

 her any form of hearing is unlawful and violates her constitutional right to due process.

        74.     But for Defendant ICE’s misapplication of the law, Ms. Vizguerra would not be

 facing immediate deportation.

                                     PRAYER FOR RELIEF

 WHEREFORE, Ms. Vizguerra requests respectfully that this Court:

        (a)     Assume jurisdiction over this matter;

        (b)     Declare Defendant ICE’s actions as described herein violate the APA and the U.S.

                Constitution;

        (c)     Declare the non-existent prior removal order on which Defendant ICE relies invalid

                and unlawful;

        (d)     Vacate and set aside Defendant ICE’s actions, including the Notice of

                Intent/Decision to Reinstate Prior Order;

        (e)     Enjoin Defendant ICE from removing Ms. Vizguerra from the United States on the

                basis of the non-existent prior removal order;

        (f)     Retain jurisdiction over this matter until Defendant ICE fully remedies the

                violations of law described herein;

        (g)     Award attorneys’ fees, costs, and other expenses as provided by applicable law;

                and

        (h)     Grant any further relief as this Court may deem just, proper, and equitable.




                                                 16
Case 1:19-cv-00768-WYD Document 1 Filed 03/14/19 USDC Colorado Page 17 of 17




 Dated: March 14, 2019

                                   Respectfully Submitted,

                                   NOVO LEGAL L.L.C.

                                   s/ Aaron Elinoff
                                   4280 Morrison Road
                                   Denver, Colorado 80219
                                   T: 303-335-0250
                                   F: 303-296-4586
                                   E: aaron@novo-legal.com

                                   s/ Danielle C. Jefferis
                                   Danielle C. Jefferis, Of Counsel
                                   2255 East Evans Avenue, Suite 335
                                   Denver, CO 80208
                                   T: 303-871-6155
                                   F: 303-871-6818
                                   E: djefferis@law.du.edu

                                   Counsel for Plaintiff Jeanette Vizguerra




                                     17
